department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-610319-98 uilc number release date number release date memorandum for district_counsel gulf coast district from subject kathryn a zuba chief branch general litigation request for advice application of payments made pursuant to installment agreements this memorandum is in response to your request for post-review of a memorandum regarding the right of taxpayers to designate payments made pursuant to an installment_agreement the appeals_office asked whether a taxpayer making payments under an installment_agreement could designate the application of those funds to specific tax_liabilities you concluded that installment payments are voluntary and are thus subject_to designation in the manner the taxpayer directs while we agree that such payments are voluntary we do not agree that taxpayers can dictate how they are applied we conclude that these payments must be applied in a manner consistent with the regulations governing installment agreements therefore the service should apply payments in the manner which best serves the interests of the united_states the taxpayers’ instructions to the contrary notwithstanding discussion the law of debtors and creditors generally provides that a debtor voluntarily making payment on a debt may indicate the manner in which the payment is to be applied in contrast when a creditor collects funds through judicial collection procedures such payments are involuntary and can be applied by the creditor in whatever manner he chooses see restatement second of contracts the law governing how to apply payments made to satisfy tax_liabilities has followed this general principle of debtor-creditor law in re 794_f2d_1248 7th cir a taxpayer can designate the application of voluntary payments to whichever tax_liability he chooses 703_f2d_1030 7th cir there has been considerable case law dedicated to determining whether a payment is voluntary or involuntarily and whether as a result of this classification the taxpayer can specify the way in which the payment is applied to his various tax obligations see eg 49_f3d_331 7th cir and cases cited therein the most commonly cited definition of involuntary payment comes from 47_tc_65 an involuntary payment of federal taxes means any payment received by agents of the united_states as a result of distraint or levy or from a legal proceeding in which the government is seeking to collect its delinquent taxes or file a claim therefor thus a payment is involuntary if it results from enforced collection action a payment made pursuant to an agreement regardless of what legal action was threatened at the time the agreement was reached is made voluntarily see bierhaalder v commissioner tcmemo_1995_307 n although payments made pursuant to an installment_agreement are voluntary under established case law this does not dispose_of the question of whether the taxpayer may direct application of the funds we take the position that where payments are made pursuant to an installment_agreement the taxpayer’s rights are determined under the regulations authorizing and governing such agreements the service has the discretion to enter into an installment_agreement with a taxpayer if the secretary determines that such agreement will facilitate collection of such liability sec_6159 such an agreement is not a contract between the service and the taxpayer because there is no consideration given on the part of the taxpayer the service has many rights and powers which it can use to collect delinquent taxes by executing an installment_agreement the government agrees to take the payments over time and collection activity is suspended in exchange the taxpayer merely agrees to pay that which is already owed a promise to perform on a pre-existing legal or contractual obligation cannot be consideration for a contract 17a am jur 2d contracts sec_144 thus no contract can be formed by the taxpayer’s promise to make payments the service can extract certain promises from the taxpayer not on a contract theory but because the regulations authorize such conditions sec_301_6159-1 i specifically provides that a s a condition to entering into an installment_agreement with a taxpayer the director may require that t he agreement contain terms and conditions that protect the interests of the government one such condition is contained in the installment_agreement form 433-d which states that all payments on the agreement will be applied in the best interest of the united_states furthermore an agreement struck on the eve of court ordered collection action stretches the concept of voluntary payment as it is commonly understood gl-610319-98 this is precisely why voluntariness should not be the determining factor where an installment_agreement has been entered into as is stated above the transaction is not governed by the common_law of debt collection or on case law on the application of voluntary tax_payments but by the terms established by the regulations under those terms the service retains the right to apply the payments in the way that best insures future collection and compliance as a matter of both administrative convenience and fulfilling the service’s statutory mandate any other conclusion would be untenable as is noted above sec_6159 limits the secretary’s authority to accept these agreements with the requirement that they facilitate collection of the taxes at issue a construct which allowed taxpayers to apply payments in such a way as to avoid liability in the future would run counter to this statutory limitation taxpayers could insist that payments be applied to tax debt which is least likely to be discharged in bankruptcy or to debt for which the statute_of_limitations has the longest to run if the taxpayer were to default after payment the interests of the government may not be adequately protected if you have any questions you may contact the attorney who handled this matter at
